3. Situation in the Middle East/Gaza Strip (vote)
- Before the vote:
(DE) Mr President, I am obliged to you for giving me the floor. With your permission and that of my fellow Members, I should like to make two comments, the first on the resolution being put to the vote, and the second a personal statement regarding a Member of this House.
On the subject of the resolution, my group discussed this again yesterday evening. The discussion was very in-depth and very passionate, but also very thoughtful. I believe that, this morning, as we prepare to vote, we are all shaken by what Mr Wurtz has just told us. When armed hostilities escalate such that international institutions are no longer secure, the situation is extremely serious. An appeal must be made to Israel in particular, in this case, to respect the bodies of the international community, as failure to do so puts the humanitarian infrastructure at risk, which is certainly not consistent with international law.
We have decided to support this resolution, however, as - following yesterday's lengthy discussion - we believe that it is right and vital to adopt it now, and that it is necessary for us, for the European Parliament as an institution, to send out such signals. One thing is quite certain, however, and that is that when violence escalates such that it does not even spare schools and kindergartens, it is a matter not for regret, but for condemnation in the strongest terms. Although this is not contained in the resolution,
(Loud applause)
we do want to emphasise it here, as we believe that this reflects the feelings of many of our fellow Members, including those from other groups.
Allow me to say a few words today about a colleague who, throughout his political career, has made a particular contribution to peace in the world and in the European Union. This is the last plenary sitting my colleague Mr Rocard will be attending. For us in the Socialist Group in the European Parliament, but I believe for us all ...
(Standing ovation)
Many thanks, Mr Schulz. Since I was unable to take part in yesterday's reception owing to the visit by the President of the Council, Czech Prime Minister Mirek Topolánek, I wish to say the following to Mr Rocard. Mr Rocard, I should like to express my friendship and my deep respect for you, and to wish you happiness and success in all your future plans. I hope that we shall continue to see each other frequently, and I wish to thank you for the great contribution you have made to European integration. You have my sincere thanks, Mr Rocard!
(Loud applause)
- Before the vote - concerns paragraph 3:
(DE) Mr President, in agreement with my group and also the other groups, I wish to propose the following amendment:
To replace 'a special responsibility' with 'an important role', so that it would read: 'which implies an important role for Egypt'.
(The oral amendment was accepted)
Ladies and gentlemen, I wish to inform you that, in my capacity as President of the Euro-Mediterranean Parliamentary Assembly (EMPA), I shall now attempt to bring about a similar resolution in the EMPA Bureau, as this House has just decided.
(Applause)